DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.
 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the extension elements”.  Parent claim 1 recites “at least one extension element”.   It is not clear if claim 9 is intended to require plural extension elements, or is intended to refer back to the “at least one extension element” of the parent claim.
Claim 21 recites “the wheel axle is received.”  “the wheel axle” lacks antecedent basis.  It is also noted that parent claim 1 is directed towards a guard plate with the intended use of a disk brake of a vehicle.  It is not clear if “is received” is intended to require the wheel axle, or if it is only intended use.  If the claim is not directed towards the combination of the guard plate and the vehicle axle, language such as “for receiving a wheel axle” should be used.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 174868.
	GB 174868 discloses all the limitations of the instant claims including; a base element O having at least one fastening section Z for arranging the base element in relation to a brake disk of the disk brake on an inner, wheel axle side of the brake disk (note the device of GB 174868 is capable of being install in proximity to the inner side of a brake disk of a disk brake); and at least one extension element P, an adjusting mechanism U/Y that operably couples the at least one extension element to the base element; wherein the at least one extension element is linearly movable in a direction away from an axis of rotation of the brake disk and is fixable at an extension position.  (figure 18, page 3, lines 19-51).
	Regarding claim 2, at least one extension element is arranged in relation to or on the base element by an adjusting mechanism U/Y, and wherein the adjusting mechanism is configured to enable a stepwise adjusting movement of the at least one extension element relative to the base element.
Regarding claim 5, the base element O has a substantially circular-segment-shaped main body, and the at least one extension element P forms an outer contour that is arc-shaped, at least in one or more sections.
	Regarding claim 6, the arc-shaped one or more sections of the outer contour have substantially a same arc-shape as an outer circumference of the brake disk or to an inner circumference of a vehicle wheel.  Note the outer edge of the sections have a circular contour which correspond to an inner 
	Regarding claim 7, a plurality of extension elements P is provided on the base element, and wherein a dirt collecting surface extending in a substantially flat manner (figure 4) relative to the brake disk is formed by the base element and the extension elements, at least in the extension position.
	Regarding claim 8, the plurality of extension elements P is provided along an outer circumference of the base element O, wherein the plurality of extension elements comprise a first extension element; wherein the first extension element comprises a first sliding guide u coupling the first extension element to the base element: wherein the first extension element comprises a second sliding guide U coupling the first extension element to the base element: wherein the first sliding guide and the second sliding guide linearly translate to cause the movement of the at least one extension element relative to the base element.  Note figure 18 shows two guides u.
	Regarding claim 9, the extension elements are circular segment shaped.
Regarding claim 21, the base element O comprises a central aperture (figure 3) through which the wheel axle is received.  Note figure 4 shows the opening in the wheel hub that would receive the axle which is in the opening  of the base. 


Claim(s) 1-2, 5-12, 15-18 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grabiec et al (US# 2018/0209499).
	Grabiec et al disclose all the limitations of the instant claims including; a base element 6 having at least one fastening section [0018] for arranging the base element in relation to a brake disk 7 of the disk brake on an inner, wheel axle side of the brake disk (figure 2); at least one extension element 14, and an adjusting mechanism that operably couples the at least one extension element to the base 
	Regarding claim 2, at least one extension element is arranged in relation to or on the base element by the adjusting mechanism 18, and wherein the adjusting mechanism is configured to enable a step-less adjusting movement of the at least one extension element relative to the base element.
Regarding claim 5, the base element 6 has a substantially circular or circular-segment-shaped main body, and the at least one extension element 14 forms an outer contour that is arc-shaped, at least in some section or sections.
	Regarding claim 6, the outer contour corresponds to an outer circumference of the brake disk or to an inner circumference of a vehicle wheel.  Figure 2.
	Regarding claim 7, a plurality of extension elements 14 is provided on the base element, and wherein a dirt collecting surface extending in a substantially flat manner (figure 2) relative to the brake disk is formed by the base element and the extension elements, at least in the extension position.
	Regarding claim 8, the plurality of extension elements 14 is provided along an outer circumference of the base element.  
	Regarding claim 9, the extension elements 14 are circular segment shaped.
	Regarding claim 11, Grabiec et al further discloses a disk brake for a vehicle having a brake disk 7, which includes an axle fastening 3 for reception and/or fastening on a wheel axle of the vehicle that can be connected to a vehicle wheel, and which includes a brake caliper arranged in relation to the brake disk for reception of brake pads, the disk brake comprising the guard plate.
	Regarding claim 12, at least one extension element is arranged in relation to or on the base element by an adjusting mechanism 18, and wherein the adjusting mechanism is configured to enable a step-less adjusting movement of the at least one extension element relative to the base element.

	Regarding claim 16, the outer contour corresponds to an outer circumference of the brake disk or to an inner circumference of a vehicle wheel.  Figure 2.
	Regarding claim 17, a plurality of extension elements 14 is provided on the base element, and wherein a dirt collecting surface extending in a substantially flat manner (figure 2) relative to the brake disk is formed by the base element and the extension elements, at least in the extension position.
	Regarding claim 18, the plurality of extension elements 14 is provided along an outer circumference of the base element.  
	Regarding claim 21, the base element 6 comprises a central aperture (at 3) through which the wheel axle is received.
	Regarding claim 22, the base element 6 include a recess (figure 3 at reference #1) for a brake caliper.
	Regarding claim 23, the guard plate is disposed within an inner, wheel-axle side cavity of a wheel and the at least one extension element extends toward an inner wall of the inner, wheel-axle side cavity of the wheel.  Figure 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabiec et al (US# 2018/0209499) in view of Lawall et al (US# 2009/0218858).
	Grabiec et al disclose all the limitations of the instant claims with exception to the specific disclosure of a plurality of latching positions.  Lawall et al teach providing a SMA device with a latch or lock mechanism to hold the actuator in multiple positions without requiring power [0008][0084]. It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide a latch or lock mechanism to the SMA device of Grabiec et al, as taught by Lawall et al, to allow the extension elements to be retained in the stowed, deployed and intermediate positions without consuming power, thereby increasing the efficiency of the device.

Claims 1-2, 5-6, 8-12, 15-16, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US# 2018/0094684) in view of GB 174868.
	Kobayashi et al disclose a guard including; a base element 110 having at least one fastening section [0044] for arranging the base element in relation to a brake disk 20 of the disk brake on an inner, wheel axle side of the brake disk (figure 1); at least one extension element 120.  Kobayashi lacks the disclosure of an adjusting mechanism that operably couples the at least one extension element to the base element; wherein the at least one extension element is linearly movable in a direction away from an axis of rotation of the brake disk and is fixable at an extended position.  Kobayashi instead shows an integral structure.  GB 174868 discloses a similar guard for a vehicle and further teaches a multiple part arrangement with an adjusting mechanism U/Y (figure 18, page 1, lines 19-51).  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide an adjusting mechanism such as taught by GB ‘868 between the base 110 and extension 120 of Kobayashi et al to facilitate adjustment and allow for installation on different size wheels and/or brake rotors.  Also note MPEP 2144.04(V)(D).

Regarding claim 5, the base element 110 has a substantially circular or circular-segment-shaped main body, and the at least one extension element 120 forms an outer contour that is arc-shaped, at least in some section or sections.
	Regarding claim 6, the outer contour corresponds to an outer circumference of the brake disk or to an inner circumference of a vehicle wheel.  Figure 2.
	Regarding claim 9, the extension elements 120 are circular segment shaped.
	Regarding claim 10, note apertures 130A.
	Regarding claim 11, Kobayashi et al, as modified, further discloses a disk brake 40/20 for a vehicle having a brake disk 20, which includes an axle fastening 11 for reception and/or fastening on a wheel axle of the vehicle that can be connected to a vehicle wheel, and which includes a brake caliper 40 arranged in relation to the brake disk for reception of brake pads 30, the disk brake comprising the guard plate.
	Regarding claim 12, the at least one extension element 120 is arranged in relation to or on the base element by the adjusting mechanism U/Y, and wherein the adjusting mechanism is configured to enable a step-less adjusting movement of the at least one extension element relative to the base element.
Regarding claim 15, the base element 110 has a substantially circular or circular-segment-shaped main body, and the at least one extension element 120 forms an outer contour that is arc-shaped, at least in some section or sections.

	Regarding claim 21, the base element 110 comprises a central aperture 112 through which the wheel axle is received.
	Regarding claim 22, the base element and the extension include a recess (at 113/114)
for a brake caliper 40.
	Regarding claim 23, the guard plate is disposed within an inner, wheel-axle side cavity of a wheel and the at least one extension element extends toward an inner wall of the inner, wheel-axle side cavity of the wheel.  Figure 2.



Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive.
Regarding Ferguson, Applicant argues “the splash guard of Ferguson is disposed on the external side of the wheel.”  It is noted that claim 1 is directed to the sub combination of a splash shield and the base element has at least one fastening section “for arranging” the base element in relation to a brake disk of the disk brake on an inner, wheel axle side of the brake disk”.  Since the brake is not positively required by the claim, the fastening section needs only to be capable of fastening on an inner, wheel 
Regarding Grabiec, please note the updated rejection above.  While the illustrated embodiments show extensions that pivot, [0034] states that the plate 14 may be displaced linearly along the protective cover in the radial direction.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK